DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Eligibility Analysis, Step 1
Regarding claims 1-3, 5-11, 13-18, and 20-21, the claims are each directed to one of the four statutory categories of invention.  As such, the analysis proceeds to Step 2. The 2019 Patent Subject Matter Eligibility Guidance (“2019 PEG”) sets forth a revised Step 2A analysis which includes a two-prong inquiry.  
Eligibility Analysis, Step 2A Prong One
Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 1 recites limitations relating to customer credit pre-screening, and more specifically:
1. (Currently Amended) A method comprising:
receiving, at a computer system of a credit account provider and from a mobile device utilized by an associate, identification information about a client, wherein said associate has an existing clienteling relationship with said client that includes an amount of information known about said client including a name of said client, and wherein said identification information about said client is taken from said amount of information known about said client;
receiving, at the computer system of the credit account provider and from the mobile device utilized by the associate, a minimum credit account amount for the client, the minimum credit account amount being a minimum credit limit requirement above which the client would apply for a new credit account and below which the client would not apply for the new credit account;
utilizing, at the computer system of the credit account provider, the identification information and the minimum credit account amount to prescreen the client for a client credit account;
generating, at the computer system of the credit account provider, a result of the prescreen for the client credit account;
providing, from the computer system of the credit account provider and to the mobile device utilized by the associate, a confidential signal based on a result of the prescreen for the client credit account; and
displaying, upon receipt of the confidential signal and on the display of the mobile device utilized by the associate, a visual indication of an action to be taken by the associate, the visual indication of the action comprising: 
displaying a successful written statement that the associate suggest the client apply for the new credit account from the credit account provider, the successful written statement accompanied by a check mark next to said name of said client, or
displaying an unsuccessful written statement that the associate refrain from suggesting the client apply for the new credit account from the credit account provider, the unsuccessful written statement accompanied by an ‘X’ mark next to said name of said client.
The bolded limitations describe a fundamental economic practice, commercial interactions, and managing interactions between people, and therefore a certain method of organizing human activity.  Further, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analog but for the recitation of generic  an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  The claim recites the following additional elements: 
“computing system”, which performs the steps relating to receiving information, performing the prescreening, and generating and sending the result of the prescreening.  The computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, processing, and sending data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
“mobile device” and “display” (of the mobile device), which is used by the associate to input information about the client and see the results/suggestion of action of the prescreening.  The mobile device is a computer is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, processing, and sending data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  The display is also recited at a high level of generality, i.e. as a generic medium to perform the generic computer function of displaying results.
The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a 
Eligibility Analysis, Step 2B
Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products 
Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Independent claims 9 and 16 recite substantially similar limitations as independent claim 1 and are rejected for similar reasons.  Dependent claims 2-3, 5-8, 10-11, 13-15, 17-18, and 20-21 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 103(a)
The rejection of claims 1-3, 5-11, 13-18, and 20-21 are withdrawn for the reasons given in the Patent Board Decision mailed 12/23/2020.
Rejections under 35 U.S.C. 101
Regarding representative claim 1, Applicant argues that the claim as a whole integrates the judicial exception into a practical application under Step 2A Prong Two of the prevailing framework for determining eligibility (2019 PEG).  More specifically, Applicant argues that the claim applies, relies on, or uses the judicial exception in a manner that imposes meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Applicant argues that, in a conventional model for offering a credit account to a customer, every customer (or a random sampling of customers) is asked to apply for a credit account.  However, when an associate has an existing relationship with a client, e.g., a “clienteling relationship”, associates may be hesitant to offer store brand credit to their clients for fear or a rejection or a credit limit well below the client’s spending desire.  As such, the associate will not promote or even suggest the client apply for the store brand credit and instead rely on the client’s existing credit cards.” (Specification [0011]) (Emphasis Added).  Applicant argues that this provides a particular implementation and a specific solution (out of the myriad of possible solutions) and applies the recites exception in a way that goes beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see Remarks, pp. 9-10).  Applicant further argues that the amended claims support this meaningful limit by incorporating limitations directed to the associate having an existing clienteling relationship with the client, as well as 
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem.    Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  As stated by the Patent Trial and Appeal Board in the decision mailed 12/23/2020, “Rather than being directed to any specific asserted improvement in computer capabilities, the record supports the view that the claimed subject matter is directed to prescreening a client for a credit account and suggesting the client apply for a new credit account based on the result of the prescreen using a generic computer as a tool.”  The current amendments do not change this characterization of the claims.  Applicant argues that the amended claims provide a specific solution.  However, the amended claim limitations relating to the associate having an existing clienteling relationship with the client, as well as the amended claim limitations relating to further describing the visual indication of the action to be displayed to the associate, may further describe the abstract idea but do not render the idea any less independently abstract.  Here, any improvement, at best, is not an improvement in computer capabilities, but an improvement confined to the abstract realm of finance and credit screening.  Note the Federal Circuit decision in SAP America v Investpic (Fed Cir, 2017-2081, 5/15/2018):
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function).  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Similarly, the instant claims are ineligible because any innovation is an innovation in ineligible subject matter.  No matter how much of an advance in the finance/credit screening field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm.
For the above reasons, the claim limitations do not recite an improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05€.  In contrast, the claims generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h); and merely use a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).  Accordingly, the claim limitations are not indicative of integration into a practical application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 26, 2021